
QuickLinks -- Click here to rapidly navigate through this document

EXHIBIT 10.21

INTEGRATED DEVICE TECHNOLOGY, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

Effective as of November 1, 2000

--------------------------------------------------------------------------------

INTEGRATED DEVICE TECHNOLOGY, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

Effective as of November 1, 2000

TABLE OF CONTENTS

    ARTICLE 1: DEFINITIONS
    1.1   ACCOUNT   1 1.2   BENEFICIARY   1 1.3   CODE   1 1.4   COMPENSATION  
1 1.5   COMPENSATION DEFERRAL ACCOUNT   1 1.6   COMPENSATION DEFERRALS   1 1.7  
DEFERRAL ELECTION FORM   1 1.8   DESIGNATION DATE   1 1.9   EFFECTIVE DATE   1
1.10   ELIGIBLE EMPLOYEE   1 1.11   EMPLOYER   2 1.12   ENTRY DATE   2 1.13  
FORM AND TIMING OF PAYMENT ELECTION FORM   2 1.14   PARTICIPANT   2 1.15   PLAN
  2 1.16   PLAN COMMITTEE   2 1.17   PLAN YEAR   2 1.18   RETIREMENT AGE   2
1.19   TOTAL AND PERMANENT DISABILITY   2 1.20   TRUST   2 1.21   TRUSTEE   2
1.22   VALUATION DATE   2
 
 
ARTICLE 2: ELIGIBILITY AND PARTICIPATION

 
  2.1   REQUIREMENTS   2 2.2   RE-EMPLOYMENT   3 2.3   CHANGE OF EMPLOYMENT
CATEGORY   3
 
 
ARTICLE 3: CONTRIBUTIONS AND CREDITS

 
  3.1   PARTICIPANT CONTRIBUTIONS AND CREDITS   3 3.2   CONTRIBUTIONS TO THE
TRUST   4
 
 
ARTICLE 4: ALLOCATION OF FUNDS

 
  4.1   ALLOCATION OF DEEMED EARNINGS OR LOSSES ON ACCOUNTS   4 4.2   ACCOUNTING
FOR DISTRIBUTIONS   4 4.3   SEPARATE ACCOUNTS   4 4.4   INTERIM VALUATIONS   4
4.5   DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS   4 4.6   EXPENSES AND TAXES
  5
 
 
ARTICLE 5: ENTITLEMENT TO BENEFITS

 
  5.1   FIXED PAYMENT DATES; TERMINATION OF EMPLOYMENT   6 5.2   IMMEDIATE
DISTRIBUTION ELECTION; TEN PERCENT PENALTY   6 5.3   HARDSHIP DISTRIBUTIONS   6
5.4   RE-EMPLOYMENT OF RECIPIENT   7

i

--------------------------------------------------------------------------------


 
 
ARTICLE 6: DISTRIBUTION OF BENEFITS

 
  6.1   AMOUNT   7 6.2   METHOD OF PAYMENT   7 6.3   DEATH OR DISABILITY
BENEFITS   8
 
 
ARTICLE 7: BENEFICIARIES; PARTICIPANT DATA

 
  7.1   DESIGNATION OF BENEFICIARIES   8 7.2   INABILITY TO LOCATE PARTICIPANTS
OR BENEFICIARIES   8
 
 
ARTICLE 8: ADMINISTRATION

 
  8.1   PLAN COMMITTEE   9 8.2   ADMINISTRATIVE AUTHORITY   9 8.3   LITIGATION  
9 8.4   CLAIMS PROCEDURE   10
 
 
ARTICLE 9: AMENDMENT
 
  9.1   RIGHT TO AMEND   11 9.2   AMENDMENTS TO ENSURE PROPER CHARACTERIZATION
OF PLAN   11
 
 
ARTICLE 10: TERMINATION

 
  10.1   EMPLOYER'S RIGHT TO TERMINATE OR SUSPEND PLAN   11 10.2   AUTOMATIC
TERMINATION OF PLAN   11 10.3   SUSPENSION OF DEFERRALS   11 10.4   ALLOCATION
AND DISTRIBUTION   11 10.5   SUCCESSOR TO EMPLOYER   11
ARTICLE 11: THE TRUST
 
12
 
 
ARTICLE 12: MISCELLANEOUS

 
  12.1   STATUS OF PARTICIPANTS   12 12.2   LIMITATIONS ON LIABILITY OF EMPLOYER
  12 12.3   CONSTRUCTION   12 12.4   SPENDTHRIFT PROVISION/QUALIFIED DOMESTIC
RELATIONS ORDER   13

ii

--------------------------------------------------------------------------------



INTEGRATED DEVICE TECHNOLOGY, INC.
NONQUALIFIED DEFERRED COMPENSATION PLAN

Effective as of November 1, 2000

RECITALS

    This Integrated Device Technology, Inc. Nonqualified Deferred Compensation
Plan (the "Plan") is adopted by Integrated Device Technology, Inc., a Delaware
Corporation (the "Employer") for certain of its eligible employees. The purpose
of the Plan is to offer those employees an opportunity to elect to defer the
receipt of compensation in order to provide post-employment and related
benefits. The Plan is intended to be a "top-hat" plan (i.e., an unfunded
deferred compensation plan maintained for a select group of management or
highly-compensated employees) under sections 201(2), 301(a)(3) and 401(a)(1) of
the Employee Retirement Income Security Act of 1974 ("ERISA").


ARTICLE 1
DEFINITIONS


    1.1  ACCOUNT means the balance credited to a Participant's or Beneficiary's
Plan account, including amounts credited under the Compensation Deferral Account
and deemed income, gains and losses (as determined by the Employer, in its
discretion) credited thereto. A Participant's or Beneficiary's Account shall be
determined as of the date of reference.

    1.2  BENEFICIARY means any person or persons so designated in accordance
with the provisions of Article 7.

    1.3  BOARD means the Board of Directors of Integrated Device
Technology, Inc., a Delaware corporation, and its successors and assigns, or any
other corporation or business organization which, with the consent of Integrated
Device Technology, Inc., or its successors or assigns, assumes the obligations
of Integrated Device Technology, Inc., hereunder.

    1.3  CODE means the Internal Revenue Code of 1986 and the regulations
thereunder, as amended from time to time.

    1.4  COMPENSATION means the total current cash remuneration, including
regular salary, bonus payments, sales bonus compensation, profit sharing
distributions and other compensation as defined by the Plan Committee and paid
by the Employer to an Eligible Employee with respect to his or her service for
the Employer (as determined by the Employer, in its discretion).

    1.5  COMPENSATION DEFERRAL ACCOUNT is defined in Section 3.1(b).

    1.6  COMPENSATION DEFERRALS are defined in Section 3.1(a).

    1.7  DEFERRAL ELECTION FORM means the form or forms on which a Participant
elects to defer Compensation hereunder and on which the Participant makes
certain other designations as required thereon.

    1.8  DESIGNATION DATE means the date or dates as of which a designation of
deemed investment directions by an individual pursuant to Section 4.5, or any
change in a prior designation of deemed investment directions by an individual
pursuant to Section 4.5, shall become effective. The Designation Dates in any
Plan Year shall only be the first day of any calendar month as designated by the
Plan Committee.

    1.9  EFFECTIVE DATE means the effective date of the Plan, which shall be
November 1, 2000.

    1.10  ELIGIBLE EMPLOYEE means, for any Plan Year (or applicable portion
thereof), a person employed by the Employer where compensation is paid on a
United States payroll, who is determined

1

--------------------------------------------------------------------------------

by the Plan Committee in its sole discretion to be a member of a select group of
management or highly compensated employees eligible to participate in the Plan.
By each December 1 (or before the Effective Date for the Plan's first Plan
Year), the Plan Committee shall notify those individuals, if any, who will be
Eligible Employees for the next Plan Year. If the Plan Committee determines that
an individual first becomes an Eligible Employee during a Plan Year, the Plan
Committee shall notify such individual of its determination and of the date
during the Plan Year on which the individual shall first become an Eligible
Employee.

    1.11  EMPLOYER means Integrated Device Technology, Inc., a Delaware
corporation, and its successors and assigns unless otherwise herein provided, or
any other corporation or business organization which, with the consent of
Integrated Device Technology, Inc., or its successors or assigns, assumes the
Employer's obligations hereunder, and any other corporation or business
organization which agrees, with the consent of Integrated Device
Technology, Inc., to become a party to the Plan.

    1.12  ENTRY DATE with respect to an individual means 30 days following the
date on which the individual first becomes an Eligible Employee.

    1.13  FORM AND TIMING OF PAYMENT ELECTION FORM means the form or forms on
which a Participant elects the form and timing of the Participant's Plan
benefit.

    1.14  PARTICIPANT means any person so designated in accordance with the
provisions of Article 2, including, where appropriate according to the context
of the Plan, any former employee who is or may become eligible to receive a
benefit under the Plan.

    1.15  PLAN means this Integrated Device Technology, Inc. Nonqualified
Deferred Compensation Plan set forth herein, as amended from time to time.

    1.16  PLAN COMMITTEE refers to the officers and employees of the Employer
appointed by the Board to administer the Plan on behalf of the Employer.

    1.17  PLAN YEAR means the twelve (12) month period ending on December 31 of
each year during which the Plan is in effect, provided that the initial Plan
Year is the short year beginning November 1, 2000 and ending December 31, 2000.

    1.18  RETIREMENT AGE with respect to any Participant means the date on which
the sum of (a) such Participant's age plus (b) his or her completed years of
employment with the Employer equals or exceeds 55.

    1.19  TOTAL AND PERMANENT DISABILITY means the inability of a Participant to
perform the material duties of his or her regular occupation by reason of any
medically determinable physical or mental impairment that may be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months. The permanence and degree of such impairment
shall be supported by medical evidence. Disability will be determined to exist
if the Participant is receiving disability benefits under the Social Security
Act or Railroad Retirement Act.

    1.20  TRUST means the Trust described in Article 11.

    1.21  TRUSTEE means the trustee of the Trust described in Article 11.

    1.22  VALUATION DATE means the last day of each Plan Year and any other date
that the Plan Committee, in its sole discretion, designates as a Valuation Date.


ARTICLE 2
ELIGIBILITY AND PARTICIPATION


    2.1  REQUIREMENTS.  Every Eligible Employee on the Effective Date shall be
eligible to become a Participant on the Effective Date. Every other Eligible
Employee shall be eligible to become

2

--------------------------------------------------------------------------------

a Participant on the first Entry Date occurring on or after the date on which he
or she becomes an Eligible Employee. No individual shall become a Participant,
however, if he or she is not an Eligible Employee on the date his or her
participation is to begin.

    2.2  RE-EMPLOYMENT.  If a Participant whose employment with the Employer is
terminated is subsequently re-employed, he or she shall become a Participant in
accordance with the provisions of Section 2.1.

    2.3  CHANGE OF EMPLOYMENT CATEGORY.  During any period in which a
Participant remains in the employ of the Employer but ceases to be an Eligible
Employee, he or she shall not be eligible to make Compensation Deferrals
hereunder.


ARTICLE 3
CONTRIBUTIONS AND CREDITS


    3.1  PARTICIPANT CONTRIBUTIONS AND CREDITS.  

    (a)  Compensation Deferrals.  In accordance with rules established by the
Plan Committee, a Participant may elect to defer Compensation which is due to be
earned and which would otherwise be paid to the Participant, as a percentage of
Compensation, in a lump sum or in any fixed periodic dollar amounts designated
by the Participant. Amounts so deferred will be considered a Participant's
"Compensation Deferrals." A Participant shall make such an election with respect
to the coming six (6) month period during the periods beginning on December 1
and June 1 and ending on December 31 and July 1 of each Plan Year following the
initial Plan Year (or during such other period as may be established by the Plan
Committee) by completing and delivering to the Plan Committee a Deferral
Election Form in a form prescribed by the Plan Committee. As it relates to the
initial Plan Year, the election shall be made prior to November 1, 2000 and will
apply to the period beginning November 1, 2000 and ending on December 31, 2000.
Should a Participant become newly eligible during a Plan Year, their election
will apply from the date of participation to the next December 31 or June 30, as
applicable.

    Compensation Deferrals shall be made through regular payroll deductions or
through an election by the Participant to defer the payment of a bonus, sales
bonus compensation or profit sharing distribution not yet payable to him or her
at the time of the election, which election shall be set forth on such
Participant's Deferral Election Form. Compensation deferrals will be limited to
the extent necessary to satisfy applicable tax withholding or benefit plan
contribution requirements. The Participant may change his or her regular payroll
deduction Compensation Deferral amount as of, and by written notice delivered to
the Plan Committee during the periods described in the preceding paragraph, with
such change being first effective for Compensation to be earned following the
next December 31 or June 30, as applicable.

    Once delivered to the Plan Committee, a Deferral Election Form with respect
to a payroll deduction election shall continue in force indefinitely, until
changed as provided above. A Deferral Election Form with respect to deferrals of
bonuses, sales bonus compensation, profit sharing distribution proceeds, or
other compensation payments shall continue in force only for the Plan Year for
which the Deferral Election Form is first effective. Compensation Deferrals
shall be deducted by the relevant Employer from the pay of a Participant and
shall be credited to the Compensation Deferral Account of the Participant.

    (b)  The Participant's Compensation Deferral Account.  There shall be
established and maintained by the Employer a separate Compensation Deferral
Account in the name of each Participant to which shall be credited or debited,
as applicable: (a) amounts equal to the Participant's Compensation Deferrals;
(b) amounts equal to any earnings or losses attributable or allocable thereto;
and (c) any withdrawals or distributions therefrom.

3

--------------------------------------------------------------------------------

    (c)  Vesting.  A Participant shall at all times be 100% vested in amounts
credited to his or her Compensation Deferral Account.

    3.2  CONTRIBUTIONS TO THE TRUST.  An amount shall be contributed by the
Employer to the Trust maintained under Section 11.1 equal to the amount(s)
required to be credited to the Participant's Account under Section 3.1. The
Employer shall make a good faith effort to contribute these amounts to the Trust
as soon as practicable.


ARTICLE 4
ALLOCATION OF FUNDS


    4.1  ALLOCATION OF DEEMED EARNINGS OR LOSSES ON ACCOUNTS.  Subject to
Section 4.5 and such limitations as may from time to time be required by law,
imposed by the Employer or the Trustee or contained elsewhere in the Plan, and
subject to such operating rules and procedures as may be imposed from time to
time by the Plan Committee prior to the date on which a direction will become
effective, the Participant shall have the right to direct the Employer as to how
amounts in his or her Account shall be deemed to be invested. The Employer shall
direct the Trustee to invest the account maintained in the Trust on behalf of
the Participant pursuant to the deemed investment directions the Employer has
properly received from the Participant.

    The value of the Participant's Account shall be equal to the value of the
Account maintained under the Trust on behalf of the Participant. As of each
Valuation Date of the Trust, the Participant's Account will be credited or
debited to reflect the Participant's deemed investments of the Trust. The
Participant's Account will be credited or debited with the increase or decrease
in the realizable net asset value or credited interest, as applicable, of the
designated deemed investments, as follows: As of each Valuation Date, an amount
equal to the net increase or decrease in realizable net asset value or credited
interest, as applicable (as determined by the Trustee), of each deemed
investment option within the Account since the preceding Valuation Date shall be
allocated among all Participants' Accounts deemed to be invested in that
investment option in accordance with the ratio which the portion of the Account
of each Participant which is deemed to be invested within that investment
option, determined as provided herein, bears to the aggregate of all amounts
deemed to be invested within that investment option.

    4.2  ACCOUNTING FOR DISTRIBUTIONS.  As of the date of any distribution
hereunder, the distribution made hereunder to the Participant or his or her
Beneficiary or Beneficiaries shall be charged to such Participant's Account.
Such amounts shall be charged on a pro rata basis against the investments of the
Trust in which the Participant's Account is deemed to be invested.

    4.3  SEPARATE ACCOUNTS.  A separate bookkeeping account under the Plan shall
be established and maintained by the Employer to reflect the Account for each
Participant. Each such bookkeeping account will separately account for the
credits and debits described in Article 3 and Section 4.2.

    4.4  INTERIM VALUATIONS.  If it is determined by the Employer that the value
of a Participant's Account as of any date on which distributions are to be made
differs materially from the value of the Participant's Account on the prior
Valuation Date upon which the distribution is to be based, the Employer, in its
discretion, shall have the right to designate any date in the interim as a
Valuation Date for the purpose of revaluing the Participant's Account so that
the Account will, prior to the distribution, reflect its share of such material
difference in value.

    4.5  DEEMED INVESTMENT DIRECTIONS OF PARTICIPANTS.  Subject to such
limitations as may from time to time be required by law, imposed by the Employer
or the Trustee or contained elsewhere in the Plan, and subject to such operating
rules and procedures as may be imposed from time to time by the Plan Committee
prior to and effective for each Designation Date, each Participant

4

--------------------------------------------------------------------------------

may communicate to the Employer a direction as to how his or her Account should
be deemed to be invested among such categories of deemed investments as may be
made available by the Employer hereunder. Such direction shall designate the
portion (in any whole percent multiples or whole dollar amounts eligible) of
each portion of the Participant's Account which is requested to be deemed to be
invested in such categories of deemed investments, and shall be subject to the
following rules:

    (a) Any deemed investment direction shall be in writing, on a form supplied
by and filed with the Plan Committee, in a manner specified by the Plan
Committee. A designation shall be effective as of the Designation Date following
the date the direction is received and accepted by the Plan Committee on which
it would be reasonably practicable for the Plan Committee to effect the
designation.

    (b) All amounts credited to the Participant's Account shall be deemed to be
invested in accordance with the then effective deemed investment direction, and
as of the Designation Date with respect to any new deemed investment direction,
all or a portion of the Participant's Account at that date shall be reallocated
among the designated deemed investment funds according to the new deemed
investment direction unless and until a subsequent deemed investment direction
shall be filed and become effective. An election concerning deemed investment
choices shall continue indefinitely as provided in the Participant's most recent
investment direction form provided by and filed with the Employer.

    (c) If the Employer receives a deemed investment direction which it deems to
be incomplete, unclear or improper, the Participant's investment direction then
in effect shall remain in effect (or, in the case of a deficiency in an initial
deemed investment direction, the Participant shall be deemed to have filed no
deemed investment direction) until the next Designation Date, unless the
Employer provides for, and permits the application of, corrective action prior
thereto.

    (d) If the Employer possesses (or is deemed to possess as provided in (c),
above) at any time directions as to the deemed investment of less than all of a
Participant's Account, the Participant shall be deemed to have directed that the
undesignated portion of the Account be deemed to be invested in a money market,
fixed income or similar fund made available under the Plan as determined by the
Employer in its discretion.

    (e) Each Participant hereunder, as a condition to his or her participation
hereunder, agrees to hold the Employer and its agents and representatives
harmless, for any losses or damages of any kind relating to the investment of
the Participant's Account hereunder, other than such losses or damages that
result directly from gross negligence or intentional malfeasance on the part of
the Employer or its agents or representatives.

    (f)  Each reference in this Section to a Participant shall be deemed to
include, where applicable, a reference to a Beneficiary.

    4.6  EXPENSES AND TAXES.  Expenses associated with the administration or
operation of the Plan including Trustee fees, shall be paid by the Employer from
its general assets. Any taxes allocable to an Account (or portion thereof)
maintained under the Plan which are payable prior to the distribution of the
Account (or portion thereof), as determined by the Employer, shall be paid by
the Employer.

5

--------------------------------------------------------------------------------




ARTICLE 5
ENTITLEMENT TO BENEFITS


    5.1  FIXED PAYMENT DATES; TERMINATION OF EMPLOYMENT.  Each Participant shall
complete a Form and Timing of Payment Election Form which shall be effective,
unless changed in accordance with this Section 5.1, with respect to any
distributions occurring at least six (6) months after the date of such Form and
Timing of Payment Election Form. On his or her Form and Timing of Payment
Election Form, a Participant shall select the manner of payment (as described in
Section 6.2(b)) and shall select a fixed payment date for the payment or
commencement of payment of his or her Account (or the Participant may select
fixed payment dates for the payment or commencement of payment of portions of
his or her Account), which will be valued and payable according to the
provisions of Article 6. Such payment dates may be extended to later dates so
long as elections to so extend the payment dates are made by the Participant at
least six (6) months prior to the date on which the distribution is scheduled to
be made or commence. A Participant may exercise the payment date extension only
3 times during his or her participation in the Plan. Such payment dates may not
be accelerated, except as provided in Section 5.2. A Participant may elect on
his or her Form and Timing of Payment Election an election each year they are
eligible to participate.

    A Participant who selects payment or commencement of payment of his or her
Account (or portions thereof) on a fixed date or dates shall receive payment of
his or her Account at the earlier of such fixed payment date or dates (as
extended, if applicable) or his or her termination of employment with the
Employer.

    If a Participant's employment with the Employer is terminated for any reason
(other than by reason of Total and Permanent Disability) prior to attainment of
Retirement Age or if a Participant does not make an election as provided above
for any particular amounts hereunder, and the Participant terminates employment
with the Employer for any reason, the Participant's Account at the date of such
termination shall be valued and payable at or commencing at such termination
according to the provisions of Article 6.

    5.2  IMMEDIATE DISTRIBUTION ELECTION; TEN PERCENT PENALTY.  In addition to a
Participant's option to have payment or commencement of payment of his or her
Account occur on the fixed payment date or on the Participant's termination of
employment as described in Section 5.1, a Participant may elect to have his or
her Account (or a portion thereof) paid or commence to be paid as soon as
possible upon his or her election. For purposes of this Section, the value of
the Participant's Account shall be determined as of the date of the
distribution. Any amount paid pursuant to this Section shall be subject to a ten
percent (10%) penalty, with the amount of the penalty permanently forfeited from
the Participant's Account and returned to the Employer on or about the date of
the distribution.

    Any Participant wishing to elect an immediate distribution pursuant to this
Section must complete an Immediate Distribution Election Form and receive
approval from the Plan Committee. The distribution shall occur or commence as
soon as is administratively feasible following the Employer's receipt and
approval of the Immediate Distribution Election Form.

    5.3  HARDSHIP DISTRIBUTIONS.  In the event of financial hardship of the
Participant, as hereinafter defined, the Participant may apply to the Plan
Committee for the distribution of all or any part of his or her Account. The
Plan Committee shall consider the circumstances of each such case and the best
interests of the Participant, and shall have the right, in its sole discretion,
if applicable, to approve such distribution, or, if applicable, to direct a
distribution of part of the amount requested, or to refuse to allow any
distribution. Upon a finding of financial hardship, the Plan Committee shall
direct the appropriate distribution to the Participant from amounts held by the
Trust in respect of the Participant's Account. In no event shall the aggregate
amount of the distribution exceed either the full

6

--------------------------------------------------------------------------------

value of the Participant's Account or the amount determined by the Plan
Committee to be necessary to alleviate the Participant's financial hardship
(which financial hardship may be considered to include any taxes due as a result
of the distribution), and which is not reasonably available from other resources
of the Participant. For purposes of this Section, the value of the Participant's
Account shall be determined as of the date of the distribution. "Financial
hardship" means (a) a severe financial hardship to the Participant resulting
from a sudden and unexpected illness or accident of the Participant or of a
dependent (as defined in Code section 152(a)) of the Participant, (b) loss of
the Participant's property due to casualty, or (c) other similar extraordinary
and unforeseeable circumstances arising as a result of events beyond the control
of the Participant, each as determined to exist by the Plan Committee. A
distribution may be made under this Section only with the consent of the Plan
Committee.

    5.4  RE-EMPLOYMENT OF RECIPIENT.  If a Participant receiving installment
distributions pursuant to Section 6.2 is re-employed by the Employer, the
remaining distributions due to the Participant shall be suspended until such
time as the Participant (or his or her Beneficiary) once again becomes eligible
for benefits under Section 5.1 or 5.2, at which time such distribution shall
commence, subject to the limitations and conditions contained in the Plan.


ARTICLE 6
DISTRIBUTION OF BENEFITS


    6.1  AMOUNT.  A Participant (or his or her Beneficiary) shall become
entitled to receive, on or about the earlier of the Participant's termination of
employment with the Employer or the date or dates selected by the Participant on
his or her Form and Timing of Payment Election Form (or, if no such selection is
made, on or about the date of the Participant's termination of employment with
the Employer), a distribution in an aggregate amount equal to the Participant's
Account. A Participant may alternatively elect to receive an immediate
distribution, subject to a ten percent (10%) penalty, of all or a portion of his
or her Account pursuant to Section 5.2. Any payment due hereunder from the
Trust, which is not paid by the Trust for any reason, will be paid by the
Employer from its general assets.

    6.2  METHOD OF PAYMENT.  

    (a)  Payments.  Subject to Section 6.2(d), payments under the Plan shall be
made as elected by the Participant and as permitted by the Employer in its sole
and absolute discretion and subject to restrictions on transfer as may be
applicable legally or contractually applicable.

    (b)  Timing and Manner of Payment.  Subject to Section 6.2(d), in the case
of distributions to a Participant or his or her Beneficiary by virtue of an
entitlement pursuant to Sections 5.1 or 5.2, an aggregate amount equal to the
Participant's Account will be paid by the Trust or the Employer, as soon as is
administratively feasible, in a lump sum or in bi-weekly, monthly, quarterly or
annual substantially equal installments for a period not to exceed fifteen
(15) years (adjusted for gains and losses), as selected by the Participant as
provided in Article 5. If a Participant fails to designate properly the manner
of payment of the Participant's benefit under the Plan, such payment will be in
a lump sum.

    (c)  Installment Distributions.  If the whole or any part of a payment
hereunder is to be in installments, the balance of the Participant's Account not
yet distributed shall continue to be deemed to be invested pursuant to Sections
4.1 and 4.5 under such procedures as the Employer may establish, in which case
any deemed income, gain, loss or expense or tax allocable thereto (as determined
by the Trustee, in its discretion) shall be reflected in the installment
payments in such equitable manner as the Trustee shall determine.

    (d)  Distributions before Retirement.  Notwithstanding anything herein to
the contrary, a Participant who terminates employment with the Employer (other
than by reason of Total and Permanent Disability) prior to attainment of
Retirement Age shall receive his or her distribution in

7

--------------------------------------------------------------------------------

a single lump sum, without regard to any contrary election made by the
Participant pursuant to Article 5. The Plan Committee shall have sole discretion
with regard to any determination whether a Participant's termination of
employment precedes his or her attainment of Retirement Age.

    6.3  DEATH OR DISABILITY BENEFITS.  

    (a)  Disability Benefits.  If a Participant experiences a Total and
Permanent Disability before terminating his or her employment with the Employer,
the entire value of the Participant's Account shall be paid, at the time(s) and
in the manner selected by the Participant under Section 5.1 and Section 6.2, to
the Participant.

    (b)  Death Benefits.  If a Participant dies before terminating his or her
employment with the Employer the Beneficiary shall receive the Participant's
Account Balance in a lump sum.

    Upon the death of a Participant after payments hereunder have begun but
before he or she has received all payments to which he or she is entitled under
the Plan, the remaining benefit payments shall be paid to the person or persons
designated in accordance with Section 7.1, in the time and manner in which such
benefits were otherwise to be payable to the Participant, or the Beneficiary may
make an irrevocable election to receive the remaining balance in a lump sum.


ARTICLE 7
BENEFICIARIES; PARTICIPANT DATA


    7.1  DESIGNATION OF BENEFICIARIES.  Each Participant from time to time may
designate any person or persons (who may be named contingently or successively)
to receive such benefits as may be payable under the Plan upon or after the
Participant's death, and such designation may be changed from time to time by
the Participant by filing a new designation. Each designation will revoke all
prior designations by the same Participant, shall be in a form prescribed by the
Employer, and will be effective only when filed in writing with the Employer
during the Participant's lifetime.

    In the absence of a valid Beneficiary designation, or if, at the time any
benefit payment is due to a Beneficiary, there is no living Beneficiary validly
named by the Participant, the Employer shall pay any such benefit payment to the
Participant's spouse, if then living, but otherwise to the Participant's then
living descendants, if any, per stirpes, but, if none, to the Participant's
estate. In determining the existence or identity of anyone entitled to a benefit
payment, the Employer may rely conclusively upon information supplied by the
Participant's personal representative, executor or administrator. If a question
arises as to the existence or identity of anyone entitled to receive a benefit
payment as aforesaid, or if a dispute arises with respect to any such payment,
then, notwithstanding the foregoing, the Employer, in its sole discretion, may
distribute such payment to the Participant's estate without liability for any
tax or other consequences which might flow therefrom, or may take such other
action as the Employer deems to be appropriate.

    7.2  INABILITY TO LOCATE PARTICIPANTS OR BENEFICIARIES.  Any communication,
statement or notice addressed to a Participant or to a Beneficiary at his or her
last post office address as shown on the Employer's records shall be binding on
the Participant or Beneficiary for all purposes of the Plan. The Employer shall
not be obliged to search for any Participant or Beneficiary beyond the sending
of a registered letter to such last known address. If the Employer notifies any
Participant or Beneficiary that he or she is entitled to an amount under the
Plan and the Participant or Beneficiary fails to claim such amount or make his
or her location known to the Employer within three (3) years thereafter, then,
except as otherwise required by law, if the location of one or more of the next
of kin of the Participant is known to the Employer, the Employer may direct
distribution of such amount to any one or more or all of such next of kin, and
in such proportions as the Employer determines. If the location of none of the
foregoing persons can be determined, the Employer shall have the right to direct
that the amount payable shall be deemed to be a forfeiture, except that the
dollar amount of the

8

--------------------------------------------------------------------------------

forfeiture, unadjusted for deemed gains or losses in the interim, shall be paid
by the Employer if a claim for the benefit subsequently is made by the
Participant or the Beneficiary to whom it was payable. If a benefit payable to
an unlocated Participant or Beneficiary is subject to escheat pursuant to
applicable state law, the Employer shall not be liable to any person for any
payment made in accordance with such law.


ARTICLE 8
ADMINISTRATION


    8.1  PLAN COMMITTEE.  Notwithstanding any other provision of the Plan
document, any member of the Plan Committee or any other officer or employee of
the Employer who exercises discretion or authority on behalf of the Employer
shall not be a fiduciary of the Plan merely by virtue of his or her exercise of
such discretion or authority. The Board shall identify the Employer's officers
and employees who shall serve as members of the Plan Committee. Because this
Plan is a "top hat" arrangement, the Plan Committee shall not be subject to the
duties imposed by the provisions of Part 4 of Title I of ERISA.

    8.2  ADMINISTRATIVE AUTHORITY.  Except as otherwise specifically provided
herein, the Plan Committee shall have the sole responsibility for and the sole
discretion over the operation and administration of the Plan, and shall have the
power and authority to take all action and to make all decisions and
interpretations which may be necessary or appropriate in order to administer and
operate the Plan, including, without limiting the generality of the foregoing,
the power, duty, discretion and responsibility to:

    (a) Resolve and determine all disputes or questions arising under the Plan,
and to remedy any ambiguities, inconsistencies or omissions in the Plan.

    (b) Adopt such rules of procedure and regulations as in its opinion may be
necessary for the proper and efficient administration of the Plan and as are
consistent with the Plan.

    (c) Implement the Plan in accordance with its terms and the rules and
regulations adopted as described above.

    (d) Make determinations with respect to the eligibility of any Eligible
Employee to be or continue as a Participant and make determinations concerning
the crediting of Accounts.

    (e) Appoint any persons or firms, or otherwise act to secure specialized
advice or assistance, as it deems necessary or desirable in connection with the
administration and operation of the Plan, and the Employer shall be entitled to
rely conclusively upon, and shall be fully protected in any action or omission
taken by it in good faith reliance upon, the advice or opinion of such firms or
persons. The Employer shall have the power and authority to delegate from time
to time by written instrument all or any part of its duties, powers or
responsibilities under the Plan, both ministerial and discretionary, as it deems
appropriate, to any person or committee, and in the same manner to revoke any
such delegation of duties, powers or responsibilities. Any action of such person
or committee in the exercise of such delegated duties, powers or
responsibilities shall have the same force and effect for all purposes hereunder
as if such action had been taken by the Employer. Further, the Employer may
authorize one or more persons to execute any certificate or document on behalf
of the Employer, in which event any person notified by the Employer of such
authorization shall be entitled to accept and conclusively rely upon any such
certificate or document executed by such person as representing action by the
Employer until such notified person shall have been notified of the revocation
of such authority.

    8.3  LITIGATION.  Except as may be otherwise required by law, in any action
or judicial proceeding affecting the Plan, no Participant or Beneficiary shall
be entitled to any notice or service of

9

--------------------------------------------------------------------------------

process, and any final judgment entered in such action shall be binding on all
persons interested in, or claiming under, the Plan.

    8.4  CLAIMS PROCEDURE.  Any person claiming a benefit under the Plan (a
"Claimant") shall present the claim, in writing, to the Plan Committee, and the
Plan Committee shall respond in writing. If the claim is denied, the written
notice of denial shall state, in a manner calculated to be understood by the
Claimant:

    (a) The specific reason or reasons for the denial, with specific references
to the Plan provisions on which the denial is based;

    (b) A description of any additional material or information necessary for
the Claimant to perfect his or her claim and an explanation of why such material
or information is necessary; and

    (c) An explanation of the Plan's claims review procedure.

    The written notice denying or granting the Claimant's claim shall be
provided to the Claimant within ninety (90) days after the Plan Committee's
receipt of the claim, unless special circumstances require an extension of time
for processing the claim. If such an extension is required, written notice of
the extension shall be furnished by the Plan Committee to the Claimant within
the initial ninety (90) day period and in no event shall such an extension
exceed a period of ninety (90) days from the end of the initial ninety (90) day
period. Any extension notice shall indicate the special circumstances requiring
the extension and the date on which the Employer expects to render a decision on
the claim. Any claim not granted or denied within the period noted above shall
be deemed to have been denied.

    Any Claimant whose claim is denied, or deemed to have been denied under the
preceding sentence (or such Claimant's authorized representative), may, within
sixty (60) days after the Claimant's receipt of notice of the denial, or after
the date of the deemed denial, request a review of the denial by notice given,
in writing, to the Plan Committee. Upon such a request for review, the claim
shall be reviewed by the Plan Committee (or its designated representative) which
may, but shall not be required to, grant the Claimant a hearing. In connection
with the review, the Claimant may have representation, may examine pertinent
documents, and may submit issues and comments in writing.

    The decision on review normally shall be made within sixty (60) days of the
Plan Committee's receipt of the request for review. If an extension of time is
required due to special circumstances, the Claimant shall be notified, in
writing, by the Plan Committee, and the time limit for the decision on review
shall be extended to one hundred twenty (120) days. The decision on review shall
be in writing and shall state, in a manner calculated to be understood by the
Claimant, the specific reasons for the decision and shall include references to
the relevant Plan provisions on which the decision is based. The written
decision on review shall be given to the Claimant within the sixty (60) day (or,
if applicable, the one hundred twenty (120) day) time limit discussed above. If
the decision on review is not communicated to the Claimant within the sixty
(60) day (or, if applicable, the one hundred twenty (120) day) period discussed
above, the claim shall be deemed to have been denied upon review. All decisions
on review shall be final and binding with respect to all concerned parties.

10

--------------------------------------------------------------------------------




ARTICLE 9
AMENDMENT


    9.1  RIGHT TO AMEND.  The Employer, by action of the Plan Committee, shall
have the right to amend the Plan, at any time and with respect to any provisions
hereof, and all parties hereto or claiming any interest hereunder shall be bound
by such amendment; provided, however, that no such amendment shall deprive a
Participant or a Beneficiary of a right accrued hereunder prior to the date of
the amendment.

    9.2  AMENDMENTS TO ENSURE PROPER CHARACTERIZATION OF PLAN.  Notwithstanding
the provisions of Section 9.1, the Plan may be amended by the Employer, by
action of the Plan Committee, at any time, retroactively if required, if found
necessary, in the opinion of the Plan Committee, in order to ensure that the
Plan is characterized as "top-hat" plan of deferred compensation maintained for
a select group of management or highly compensated employees as described under
ERISA sections 201(2), 301(a)(3), and 401(a)(1), and to conform the Plan to the
provisions and requirements of any applicable law (including ERISA and the
Code). No such amendment shall be considered prejudicial to any interest of a
Participant or a Beneficiary hereunder.


ARTICLE 10
TERMINATION


    10.1  EMPLOYER'S RIGHT TO TERMINATE OR SUSPEND PLAN.  The Employer reserves
the right to terminate the Plan and/or its obligation to make further credits to
Plan Accounts, by action of the Plan Committee. The Employer also reserves the
right to suspend the operation of the Plan for a fixed or indeterminate period
of time, by action of the Plan Committee.

    10.2  AUTOMATIC TERMINATION OF PLAN.  The Plan automatically shall terminate
upon the dissolution of the Employer, or upon its merger into or consolidation
with any other corporation or business organization if there is a failure by the
surviving corporation or business organization to specifically adopt and agree
to continue the Plan.

    10.3  SUSPENSION OF DEFERRALS.  In the event of a suspension of the Plan,
the Employer shall continue all aspects of the Plan, other than Compensation
Deferrals, during the period of the suspension, in which event payments
hereunder will continue to be made during the period of the suspension in
accordance with Articles 5 and 6.

    10.4  ALLOCATION AND DISTRIBUTION.  This Section shall become operative on a
complete termination of the Plan. The provisions of this Section also shall
become operative in the event of a partial termination of the Plan, as
determined by the Employer, but only with respect to that portion of the Plan
attributable to the Participants to whom the partial termination is applicable.
Upon the effective date of any such event, notwithstanding any other provisions
of the Plan, no persons who were not theretofore Participants shall be eligible
to become Participants, the value of the interest of all Participants and
Beneficiaries shall be paid to them as soon as is practicable after such
termination in a lump sum payment.

    10.5  SUCCESSOR TO EMPLOYER.  Any corporation or other business organization
which is a successor to the Employer by reason of a consolidation, merger or
purchase of substantially all of the assets of the Employer shall have the right
to become a party to the Plan by adopting the same by resolution of the entity's
board of directors or other appropriate governing body. If, within ninety
(90) days from the effective date of such consolidation, merger or sale of
assets, such new entity does not become a party hereto, as above provided, the
Plan shall be automatically terminated, and the provisions of Section 10.4 shall
become operative.

11

--------------------------------------------------------------------------------


ARTICLE 11
THE TRUST


    The Employer shall establish the Trust with the Trustee pursuant to such
terms and conditions as are set forth in the Trust agreement to be entered into
between the Employer and the Trustee, or the Employer shall cause to be
maintained one or more separate subaccounts in an existing Trust maintained with
the Trustee with respect to one or more other plans of the Employer, which
subaccount or subaccounts represent Participants' interests in the Plan. Any
such Trust shall be intended to be treated as a "grantor trust" under the Code
and the establishment of the Trust or the utilization of any existing Trust for
Plan benefits, as applicable, shall not be intended to cause any Participant to
realize current income on amounts contributed thereto, and the Trust shall be so
interpreted.


ARTICLE 12
MISCELLANEOUS


    12.1  STATUS OF PARTICIPANTS.  

    (a) Employees, Participants and Inactive Participants under this Plan shall
have the status of general unsecured creditors of the Employer;

    (b) This Plan constitutes a mere promise by the Employer to make benefit
payments in the future;

    (c) Any trust to which this Plan refers (i.e. any trust created by the
Employer and any assets held by the trust to assist the Employer in meeting its
obligations under the Plan) shall be based on the terms of the model trust
described in Revenue Procedure 92-64; and

    (d) It is the intention of the parties that the arrangements under this Plan
shall be unfunded for tax purposes and for purposes of Title I of ERISA.

    12.2  LIMITATIONS ON LIABILITY OF EMPLOYER.  Neither the establishment of
the Plan nor any modification thereof, nor the creation of any account under the
Plan, nor the payment of any benefits under the Plan shall be construed as
giving to any Participant or other person any legal or equitable right against
the Employer, or any officer or employer thereof except as provided by law or by
any Plan provision. The Employer does not in any way guarantee any Participant's
Account from loss or depreciation, whether caused by poor investment performance
of a deemed investment or the inability to realize upon an investment due to an
insolvency affecting an investment vehicle or any other reason. In no event
shall the Employer, or any successor, employee, officer, director or stockholder
of the Employer, be liable to any person on account of any claim arising by
reason of the provisions of the Plan or of any instrument or instruments
implementing its provisions, or for the failure of any Participant, Beneficiary
or other person to be entitled to any particular tax consequences with respect
to the Plan, or any credit or distribution hereunder.

    12.3  CONSTRUCTION.  If any provision of the Plan is held to be illegal or
void, such illegality or invalidity shall not affect the remaining provisions of
the Plan, but shall be fully severable, and the Plan shall be construed and
enforced as if said illegal or invalid provision had never been inserted herein.
For all purposes of the Plan, where the context admits, the singular shall
include the plural, and the plural shall include the singular. Headings of
Articles and Sections herein are inserted only for convenience of reference and
are not to be considered in the construction of the Plan. The laws of the State
of California shall govern, control and determine all questions of law arising
with respect to the Plan and the interpretation and validity of its respective
provisions, except where those laws are preempted by the laws of the United
States. Participation under the Plan will not alter the Participant's status as
an (at will) employee nor give any Participant the right to be retained in the
service of the

12

--------------------------------------------------------------------------------

Employer nor any right or claim to any benefit under the Plan unless such right
or claim has specifically accrued hereunder.

    The Plan is intended to be and at all times shall be interpreted and
administered so as to qualify as an unfunded deferred compensation plan, and no
provision of the Plan shall be interpreted so as to give any individual any
right in any assets of the Employer which right is greater than the rights of a
general unsecured creditor of the Employer.

    12.4  SPENDTHRIFT PROVISION/QUALIFIED DOMESTIC RELATIONS ORDER.  

    (a) Except as set forth in subsection (b), no amount payable to a
Participant or a Beneficiary under the Plan will, except as otherwise
specifically provided by law, be subject in any manner to anticipation,
alienation, attachment, garnishment, sale, transfer, assignment (either at law
or in equity), levy, execution, pledge, encumbrance, charge or any other legal
or equitable process, and any attempt to do so will be void; nor will any
benefit be in any manner liable for or subject to the debts, contracts,
liabilities, engagements or torts of the person entitled thereto. Further,
(i) the withholding of taxes from Plan benefit payments, (ii) the recovery under
the Plan of overpayments of benefits previously made to a Participant or
Beneficiary, (iii) if applicable, the transfer of benefit rights from the Plan
to another plan, or (iv) the direct deposit of benefit payments to an account in
a banking institution (if not actually part of an arrangement constituting an
assignment or alienation) shall not be construed as an assignment or alienation.
In the event that any Participant's or Beneficiary's benefits hereunder are
garnished or attached by order of any court, the Employer or Trustee may bring
an action or a declaratory judgment in a court of competent jurisdiction to
determine the proper recipient of the benefits to be paid under the Plan. During
the pendency of said action, any benefits that become payable shall be held as
credits to the Participant's or Beneficiary's Account or, if the Employer or
Trustee prefers, paid into the court as they become payable, to be distributed
by the court to the recipient as the court deems proper at the close of said
action.

    (b) Subsection (a) shall not apply to the creation, assignment or
recognition of a right of an "alternate payee," as defined in ERISA
Section 206(d)(3)(K) (the "Alternate Payee"), to all or any portion of a
Participant's Account pursuant to a "qualified domestic relations order," as
defined in ERISA Section 206(d)(3)(B)(i) (a "QDRO"), and all or such portion of
such Participant's Account shall be distributed to such Alternate Payee in
accordance with this subsection (b), Article 5 and Article 6 and the terms of
such QDRO. Such Alternate Payee shall be treated as a Participant for all
purposes of Articles 5 and 6 with respect to the amounts that are to be
distributed to such Alternate Payee under the terms of the QDRO. Except as
provided in paragraph (b)(iii), below, or under the terms of the QDRO, all or
such portion of a Participant's Accounts that is to be distributed to the
Alternate Payee shall be distributed in accordance with the Participant's Form
and Timing of Payment Election Form(s) in effect on the date of the creation,
assignment or recognition of such Alternate Payee's right to all or such portion
of such Accounts under the terms of the QDRO. Notwithstanding the foregoing, to
the extent provided under the terms of the QDRO:

     (i) The Plan Committee shall establish an Account for the Alternate Payee,
to which shall be credited the amounts allocated thereto under the terms of the
QDRO. The amounts so credited shall be debited from the Participant's Account
under the terms of the QDRO.

    (ii) The Alternate Payee may make elections regarding the deemed investment
of the amounts credited to such Alternate Payee's Account in accordance with
Section 4.3.

    (iii) The Alternate Payee may change the distribution election applicable to
the amounts credited to such Alternate Payee's Account by filing a Form and
Timing of Payment Election Form in accordance with Section 5.1. The Alternate
Payee's Form and Timing of Payment

13

--------------------------------------------------------------------------------

Election Form, and the manner and timing of payments to the Alternate Payee
shall be subject to the requirements and limitations of Section 5.1 and
Article 6.

    (iv) The Alternate Payee may designate a Beneficiary or Beneficiaries to
receive the amount credited to the Alternate Payee's Account in the event of the
death of the Alternate Payee. Designation or redesignation of a Beneficiary or
Beneficiaries must be made in accordance with the procedures set forth in
Section 7.1 as if the Alternate Payee was the Participant for all purposes
thereunder.

[Signature page follows]

14

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the Employer has caused the Plan to be executed and its
seal to be affixed hereto, effective as of the 1st day of November, 2000.

    INTEGRATED DEVICE TECHNOLOGY, INC.
 
 
By:
 
  

--------------------------------------------------------------------------------


 
 
Its:
 
  

--------------------------------------------------------------------------------


 
 
Date:
 
  

--------------------------------------------------------------------------------

15

--------------------------------------------------------------------------------



QuickLinks


ARTICLE 1 DEFINITIONS
ARTICLE 2 ELIGIBILITY AND PARTICIPATION
ARTICLE 3 CONTRIBUTIONS AND CREDITS
ARTICLE 4 ALLOCATION OF FUNDS
ARTICLE 5 ENTITLEMENT TO BENEFITS
ARTICLE 6 DISTRIBUTION OF BENEFITS
ARTICLE 7 BENEFICIARIES; PARTICIPANT DATA
ARTICLE 8 ADMINISTRATION
ARTICLE 9 AMENDMENT
ARTICLE 10 TERMINATION
ARTICLE 11 THE TRUST
ARTICLE 12 MISCELLANEOUS
